Citation Nr: 0948826	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972, and from September 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Cheyenne, Wyoming (RO).

The issues of entitlement to service connection for bilateral 
hearing loss, and whether new and material evidence has been 
submitted to reopen the issue of entitlement to service 
connection for a headache disorder, are addressed in the 
Remand portion of the decision below, and are remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A current diagnosis of tinnitus is of record.

2.  The Veteran's service treatment records show no evidence 
of tinnitus, to include on examination at separation from 
service in September 1974.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's tinnitus to his military service.

	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (holding that the entire record must be 
reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran contends that his tinnitus is the 
direct result of acoustic trauma sustained during his 
military service.  Specifically, he asserts that in his 
military work as an aircraft maintenance repair he was around 
X.  He also argues that X.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show 

Subsequent to service, 

Despite the above, the evidence of record does not show that 
the Veteran's XXXX is related to service.

Because X, the preponderance of the evidence is against the 
Veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in 
January 2007 and April 2008 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).    
Moreover, the Veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in those January 2007 and April 2008 
letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  A VA audiology 
examination was conducted in January 2008; the Veteran has 
not argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for tinnitus is denied.


REMAND

At his November 2009 Board hearing, the veteran indicated 
that he was treated by multiple private facilities for his 
headache disorder.  Review of the claims file reveals that 
the pertinent records generated by one of these private 
facilities, AnaPath Diagnostics, are not associated with the 
claims file.  These records may constitute new and material 
evidence with which the claim for service connection for a 
headache disorder may be reopened.  Graves v. Brown, 8 Vet. 
App. 522, 524-25 (1996) (holding that, where the VA is on 
notice of the existence of evidence that might constitute new 
and material evidence to reopen a claim, the VA should inform 
claimant  to submit it and assist him, where possible, in 
obtaining it).  Therefore, the RO should obtain and associate 
such records with the Veteran's claims file.

Moreover, a VA audiology examination was conducted in January 
2008.  While the RO requested, and the VA examiner provided, 
a nexus opinion with respect to the Veteran's claimed 
bilateral tinnitus, no such opinion was requested or provided 
with respect to the Veteran's bilateral hearing loss.  Thus, 
with respect to the hearing loss claim, this examination is 
insufficient for rating purposes, as a nexus opinion is still 
needed.  In Stefl v. Nicholson, the Court of Appeals for 
Veterans Claims found that "[w]ithout a medical opinion that 
clearly addresses the relevant facts and medical science, the 
Board is left to rely on its own lay opinion, which it is 
forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

Accordingly, the issues of entitlement to service connection 
for tinnitus and entitlement to service connection for a 
headache disorder are remanded for the following actions:

1.  The RO must contact the Veteran, and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Specifically, in contacting the veteran, 
the RO must indicate that they are aware 
of the existence of the private records 
documenting treatment for his headache 
disorder as noted in the November 2009 
Board hearing transcript, and request 
that the Veteran provide those records 
or authorization such that the RO may 
obtain them.  Based on the Veteran's 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain any 
of these records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran and his representative must 
then be given an opportunity to respond.

2.  The RO must forward the Veteran's 
claims file and a copy of this Remand to 
a VA examiner of appropriate expertise, 
and obtain an opinion as to the etiology 
of the bilateral hearing loss documented 
and diagnosed on VA examination in March 
2008.  The examiner should indicate that 
both the claims file and the Remand were 
reviewed prior to formulating an 
opinion.  Following a review of the 
service and postservice treatment 
records, the examiner must state whether 
the Veteran's diagnosed bilateral 
hearing loss, is related to his military 
service.  Information contained in the 
Veteran's service personnel records, 
including his service as an aircraft 
repair mechanic, the objective medical 
findings in the service treatment 
records, the previous VA audiological 
evaluations currently of record, the 
veteran's history of any inservice and 
postservice noise exposure, and any 
other pertinent clinical findings of 
record, must be taken into account.  The 
examiner is asked, additionally, to 
comment as to whether the Veteran may 
have both sensorineural hearing loss 
resulting from acoustic trauma, 
conductive hearing loss resulting from 
physical trauma to include the Veteran's 
multiple motorcycle accidents, both 
during and subsequent to service, and 
history of viral pharyngitis during 
service in November 1968, or both.  If 
the requested opinion(s) cannot be 
provided without resorting to 
speculation, the examiner must so state.  
A complete rationale must be provided 
for any opinion expressed.  The report 
prepared must be typed.  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the issues of 
entitlement to service connection for 
tinnitus, and whether new and material 
evidence has been submitted to reopen 
the issue of entitlement to service 
connection for a headache disorder, must 
be readjudicated.  If any benefit sought 
on appeal remains denied, a supplemental 
statement of the case must be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


